Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on September 8, 2021.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are currently pending and have been examined. 

Previous Claim Rejections - 35 USC § 101
The Examiner thanks the Applicant for the amendments to claims 1, 8 and 15.  The amendments and Applicant’s arguments result in overcoming the previous 101 rejection.
The Examiner understands that the claims now recite significantly more than the abstract idea with the addition of the real-time conversion of a draft post, character-by-character, and the display of the notification of the similarity score as the draft social media post is received one character at a time.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The limitations of “compare content in a draft social media post with a library of social media posts and determine a similarity score for the draft social media post, the library of social media posts comprising social media posts that have published in a previous sixty day period and social media posts that are scheduled to publish in a next sixty day period;… add the draft social media post to the library of social media posts when the similarity score is less than the maximum allowable similarity score; and publish the draft social media post to at least one social media platform when the similarity score is less than the maximum allowable similarity score” are not found in the prior art.
The closest prior art includes the following:
US Pub. No. 2021/0081459 to Chung: [0087] As noted above, the host service 102 of the collaboration tool 100 can be configured, at least in part, to categorize, tag, or otherwise analyze content stored by the system in order to compare content of a notification with content previously received by the system. For example, the host service 102 can be configured to, without limitation: perform a topic modeling operation on content previously received by the system and content of a notification scheduled to be sent to a user; determine semantic similarity between content of a notification scheduled to be sent to a user to content previously received and/or otherwise stored by the system; determine grammatical similarity between content of a notification scheduled to be sent to a user to content previously received and/or otherwise stored by the system…Examples of other natural language processing algorithms or techniques that can be leveraged to determine a similarity between two bodies of text (e.g., between previously-received content and content of the notification scheduled to be sent to a specified user).
US Pub. No. 2019/0149501 to Bastide: [0012] An embodiment of the present invention manages messages or communications that may vary or drift from a common topic of a conversation or thread. A pending message to be posted (to a thread or conversation) is initially detected. Prior messages linked or related to a presentation of the message are analyzed, and the dilution or drift for the pending message from a common topic of the prior messages is determined. [0014] Present invention embodiments provide several advantages. For example, messages may be managed to avoid topic drift or dilution within conversations or threads. This improves conversations, forums, and question and answer utilities, such as QUORA, TWITTER, IBM CONNECTIONS, STACKOVERFLOW, etc. [0017] Message server systems 110 receive and analyze messages to be posted for topic drift. Message server systems 110 include a message variance module 122 to determine topic drift within messages as described below. When sufficient topic drift exists for a message, presentation of the message and/or conversation or thread may be altered. [0022] Present invention embodiments detect a new message or comment for a conversation or thread. The new message is analyzed in relation to the conversation or thread. For example, the new message and other conversation messages may be converted to n-grams to determine an amount of overlap between the new message and the conversation. When the new message contains minimal overlap and drifts from a common topic of the conversation, a score is determined indicating a high degree of drift with minimal linkage to prior messages of the conversation. 
US Pub. No. 2019/0026786 to Khoury: [0252] As indicated above, once the communication and/or report has been prepared for distribution, the scheduling unit and/or conflict checker can then determine when to send out the messaging and/or report thereof at the optimal time. When a conflict has been determined, such as with respect to conflicting messaging and/or conflicting geographical regions to which the messaging is set to be delivered, then the conflict checker may either flag for user review and resolution, or it may take the appropriate actions for resolving the conflict. For instance, as indicated above, the conflict checker may be implemented to flag communications, e.g., advertisements, posts, and/or reports, that are too similar to another communication being sent, e.g., to the same or similarly located geographical region, and thus, the system may take the necessary steps to slightly modify one of the communications so as to not have the exact same template and/or content of the other, thereby resolving the conflict. Other such conflicts can be resolved in a similar fashion.(Emphasis added)
US Pub. No. 2016/0104069 to Garg: [0009] Electronic content that has been created and scheduled for publication (e.g., via a website or social media channel) at a future date is referred to as a scheduled post. [0010] To this end, and in accordance with an embodiment of the present invention, techniques are disclosed for automatically detecting anomalies in the content of a scheduled social media post, alerting, a user to the presence of such anomalies before the content is posted and recommending a course of action when an anomaly is detected. A set of keywords is extracted from a scheduled post using an ontological classification technique. At predetermined time intervals, the keywords are compared with information obtained from one or more data sources, such as social media platforms and web search engines, to determine if an anomaly is present. [0016] FIG. 2 is a data flow diagram 200 representative of an example methodology for automatically detecting anomalies in the content of a scheduled social media post, alerting a user to the presence of such anomalies before the content is posted, and recommending a course of action when an anomaly is detected… (Emphasis added).
US Pub. No. 2015/0350117 to Bastide: [0031] In block 114, the lookup table 108 may be queried using the artifact to determine a similarity between the new message and each of the previous messages in the conversation between the users to identify a closest similar message to the new message. (Emphasis added).
US Pub. No. 2014/0101145 to Alonso: [0004] More specifically, the architecture obtains a link from updates or posts of social topics of social network information sources (e.g., social networks for people places professionals, etc.), extracts title content of a document title associated with the link, compares the title content to document text for similarity to create non-duplicative content, creates keywords related to popular social topics from the non-duplicative content, and then augments a search result entry of a search result page with the keywords of the popular social topics…[0017]…By using similarity measures that compare the text of the social update to the webpage title, the duplicate or near duplicate content can be discarded. [0024] A similarity algorithm is then applied to the update text and the title 212 associated with the link to compute a similarity score to enable the determination of duplicative or near duplicative content. Duplicative content is discarded and non-duplicative is retained as a candidate. [0043] The method can further comprise comparing the title content to text associated with the link to create non-duplicative content, and creating keywords related to popular topics from the non-duplicative content. The method can further comprise comparing the title content to the text using a similarity measure to create a similarity score... (Emphasis added).
US Pat. No. 10,684,738 to Sicora: (C144; L8-16): As part of the determination of particular days and times for the user to schedule a post, the server system 4204 can weigh particular historical data more heavily than other historical data based on a variety of factors, such as the similarity between the proposed user-generated content 4224 for the new post and previous user-generated content, the use of currently trending or popular tags (e.g., hashtags) in the content 4224 in comparison to the use of previously trending/popular tags in previous user-generated content… (C144; L67): The GUI 4222 can also include a section 4230 with fields 4232a-b through which the user can manually designate a future day and time for the post to be published/go live on the server system 4204. (Emphasis added).
The Tweet, and the Do-Over: [Question] Biersdorfer, J D. New York Times, Late Edition (East Coast) [New York, N.Y] 15 Dec 2016: B.8.: “The TweetDeck app does let you schedule tweets in advance, as do similar social media management programs like Hootsuite. If you have composed your posts ahead of time, you can go back and edit them before they are scheduled to publish.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629